 1

 2                                UNITED STATES DISTRICT COURT
 3
                                 EASTERN DISTRICT OF CALIFORNIA
 4
                                      SACRAMENTO DIVISION
 5
     ______________________________
 6                                 )
     PATTI J. LARA,                )       Case No.: 2:17-CV-02208-AC
 7                                 )
                Plaintiff,         )       [PROPOSED] ORDER GRANTING
 8                                 )       PLAINTIFF’S MOTION FOR
                v.                 )       CORRECTION OF CLERICAL ERROR
 9
                                   )
10
     NANCY A. BERRYHILL,           )
     Acting Commissioner of        )
11   Social Security               )
                                   )
12              Defendant.         )
     ______________________________)
13
            After consideration of the Plaintiff’s motion, the Court finds that
14
     the Plaintiff is entitled to an award of attorney fees under the Equal
15
     Access to Justice Act (“EAJA”), 28 U.S.C. §2412(d), in the amount of
16

17
     $13,673.11.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion for attorney’s fees under the EAJA is GRANTED

20              but with a reduced fee award of $13,673.11 and a reduced
21              cost/expenses award of $531.60
22
            2. If the government determines that plaintiff does not owe a
23
                federal debt that qualifies for offset, payment may be made in
24
                the name of plaintiff’s attorney.
25
            IT IS SO ORDERED.
26
     Dated: March 29, 2019
27

28




     [Proposed] Order                          1
     Case No. 2:17-CV-02208-AC
